Case 20-21062-GLT         Doc 18     Filed 04/29/20 Entered 04/29/20 12:22:04             Desc Main
                                     Document     Page 1 of 3


                            UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: William E. Anderson
                                Debtor(s)
                                                            BK. NO. 19-22899 GLT
Wilmington Savings Fund Society dba Christiana Trust,
not individually, but solely as Trustee for NYMT Loan
Trust I
                                  Movant
                          v.                                CHAPTER 13
William E. Anderson
                                  Respondent
                          and
Ronda J. Winnecour, Trustee
                                  Additional Respondent




                       MOTION FOR RELIEF FROM THE AUTOMATIC STAY




                                                    /s/ James C. Warmbrodt, Esquire ___
                                                    James C. Warmbrodt, Esquire
                                                    jwarmbrodt@kmllawgroup.com
                                                    Attorney I.D. No. 42524
                                                    KML Law Group, P.C.
                                                    701 Market Street, Suite 5000
                                                    Philadelphia, PA 19106
                                                    Phone: 412-430-3594
                                                    Attorney for Movant/Applicant
Date: April 29, 2020
Case 20-21062-GLT         Doc 18     Filed 04/29/20 Entered 04/29/20 12:22:04                Desc Main
                                     Document     Page 2 of 3
                             UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: William E. Anderson
                                Debtor(s)
                                                              BK. NO. 19-22899 GLT
Wilmington Savings Fund Society dba Christiana Trust,
not individually, but solely as Trustee for NYMT Loan
Trust I
                                  Movant                      CHAPTER 13
                          v.
William E. Anderson
                                  Respondent
                          and
Ronda J. Winnecour, Trustee
                                  Additional Respondent

   MOTION OF WILMINGTON SAVINGS FUND SOCIETY DBA CHRISTIANA TRUST, NOT
 INDIVIDUALLY, BUT SOLELY AS TRUSTEE FOR NYMT LOAN TRUST I FOR RELIEF FROM
                            THE AUTOMATIC STAY
                              UNDER SECTION 362

        Movant, by its Attorney, KML Law Group, P.C., hereby requests a termination of the Automatic Stay

and leave to foreclose on its mortgage on real property owned by Debtor(s).

        1.      Movant is Wilmington Savings Fund Society dba Christiana Trust, not individually, but solely

as Trustee for NYMT Loan Trust I.

        2.      Debtor(s), William E. Anderson, is the owner(s) of the premises located at 208 Monath Street,

West Newton, PA 15089, hereinafter known as the mortgaged premises.

        3.      Movant is the holder of a mortgage, original principal amount of $67,500.00 on the mortgaged

premises that was executed on June 3, 2005. Said mortgage was recorded on June 29, 2005 in Instrument

Number 200506290032802. The mortgage was subsequently assigned to Movant by way of Assignment of

Mortgage recorded on February 20, 2020 in Instrument Number 202002200005405 in Westmoreland County.

        4.      Movant has instituted or wishes to institute foreclosure proceedings on the mortgage because

of Debtor's failure to make the monthly payment required thereunder.

        5.      As of April 16, 2020, the payoff amount due on the mortgage is $90,833.79.

        6.      Debtor(s) is currently delinquent in payments to the Chapter 13 Trustee in the amount of

$9,530.00.

        7.      According to the Trustee’s records, Movant is due post-petition payments in the amount of

$5,509.63 through April 2020.
Case 20-21062-GLT          Doc 18       Filed 04/29/20 Entered 04/29/20 12:22:04                Desc Main
                                        Document     Page 3 of 3

        8.      According to Movant’s records, the total amount of post-petition arrearage is $6,428.30. The

debtor is due for August 2019 through February 2020 in the amount of $714.28 each, and for March 2020

through April 2020 in the amount of $714.17 each.

        9.      The total amount of pre-petition arrearage is $29,080.06.

        10.     The fair market value of the premises is $50,000.00, per the Debtor’s Schedules.

        11.     The foreclosure proceeding filed or to be instituted were stayed by the filing of the instant

Chapter 13 Petition.

        12.     Debtor(s) has/have no or inconsequential equity in the premises.

        13.     Movant has cause to have the Automatic Stay terminated as to permit Movant to complete

foreclosure on its mortgage.

        14.     This motion and the averments contained therein do not constitute a waiver by the Moving

Party of its right to seek reimbursement of any amounts not included in this motion, including fees and costs,

due under the terms of the mortgage and applicable law.

        WHEREFORE, Movant respectfully requests that this Court enter an Order modifying the Automatic

Stay under Section 362 with respect to the mortgaged premises as to permit Petitioner to foreclose on its

mortgage and allow Movant or any other purchaser at Sheriff's Sale to take legal action for enforcement of its

right to possession of said premises.


Date: April 29, 2020
                                                      /s/ James C. Warmbrodt, Esquire ___
                                                      James C. Warmbrodt, Esquire
                                                      jwarmbrodt@kmllawgroup.com
                                                      Attorney I.D. No. 42524
                                                      KML Law Group, P.C.
                                                      701 Market Street, Suite 5000
                                                      Philadelphia, PA 19106
                                                      Phone: 412-430-3594
                                                      Attorney for Movant/Applicant
